Citation Nr: 1505604	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.

2.  Entitlement to service connection for a lung disability, to include as due to herbicide exposure and asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of that hearing is of record.

The Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file in order to ensure a complete review of the evidence.


FINDING OF FACT

The Veteran's diabetes and lung disability are not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for diabetes and a lung disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that diabetes and tumors are considered chronic diseases under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes and tumors, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran asserts that his diabetes and his lung cancer are the result of exposure to herbicides during his active duty service.

A Veteran having active military, naval or air service while serving in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to such agent.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2013), or service in the inland waterways of Vietnam ("brown water service").  VAOPGCPREC 27-97; see also Haas, 525 F.3d 1168.

The Veteran served aboard the U.S.S. Oriskany.  The Veteran's service personnel records were not available for review.  However, a VA treatment record notes that the Veteran had service in Vietnam from December 1971 to June 1972.  The Veteran testified that the U.S.S. Oriskany was an aircraft carrier.  An aircraft carrier would not have had service in the inland waterways of Vietnam ("brown water service").  This fact is not in dispute.  Nor is there the contention that this ship docked in Vietnam.  

Instead, the Veteran testified that he once volunteered to go onboard a helicopter to pick someone up at an aircraft base in the Republic of Vietnam.  The reason he was needed for this trip were not detailed at hearing. 

As noted, the Veteran's service personnel records are unavailable for review.  The Board has considered a remand to obtain the records, but finds it highly unlikely that a one-time helicopter trip would be recorded in the Veteran's service personnel records.  Simply stated, a remand will not provide proof of a helicopter ride more than 40 years ago. 

While the Veteran testified that he was on an air force base for a brief period of time, there is simply no evidence to corroborate his account, and significant evidence against this claim:  The Veteran's duty station would simply make it unlikely, in the extreme, that such a trip took place during the Veteran's service.  While such a "ride" is possible, this not the standard the Board's addresses such issues:  The critical question is whether it is as likely as not (a 50% or great chance) that this trip to Vietnam occurred.  

In this regard, the undersigned has had the opportunity to hear the Veteran's testimony in person.  Based on this in-person testimony, the Board cannot find that it is as likely as not (a 50% or greater chance) that this visit occurred.  The Veteran recollection of events appeared highly vague and deeply uncertain.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

As noted above, personnel records are unlikely to provide such information, and the Veteran has submitted no buddy statements to corroborate his testimony.

Based on all evidence, the Board cannot grant the presumption of exposure to herbicides.

With regard to the Veteran's claim for service connection for a lung disability based on exposure to asbestos, the Board notes that a review of the post-service medical records does not show any diagnosis or indication of asbestosis.  The Veteran also testified that he has not been diagnosed with asbestosis or an asbestos-related disease.  

The Veteran has a diagnosis of lung cancer.  Asbestosis is a restrictive pulmonary disease caused by breathing in asbestos fibers.  Post-service medical records simply do not indicate this problem.

Further, the Veteran's testimony does not suggest that the Veteran was actually exposed to asbestos.  The Veteran testified that he was onboard a ship that likely had asbestos.  However, simply being near undisturbed asbestos would not cause the type of exposure that could result in a lung disability.  

Accordingly, service connection for a lung disability based on exposure to asbestos is not warranted.

Nonetheless, the Board will still consider service connection for diabetes and a lung disability on a direct basis.

A review of the service treatment records shows no treatment for diabetes or respiratory symptoms and the Veteran does not assert that his issues began during service.

A review of post-service medical records shows that the Veteran was diagnosed with diabetes in 2005, approximately 30 years after separation from active duty service.  Similarly, his diagnosis of a carcinoid tumor of the lung was in 2008, approximately 33 years after separation from active duty service.

There is no medical evidence of record that provides a nexus between the Veteran's service and his current disabilities.  The Veteran testified that his primary care physician noted that his diabetes was caused by his herbicide exposure in service.  However, as discussed above, the Board cannot presume that the Veteran was exposed to herbicides during service.  Further, the Veteran's treatment records are contained the claims file, and there is no evidence of such a statement by the primary care physician.

The only nexus evidence of record is the Veteran's own statements.  While acknowledging that the Veteran is competent to report symptoms and repeat diagnoses, the Veteran is not competent to testify with regard to the nature and, most importantly, etiology of diabetes or a lung disability.  The diagnoses of diabetes and a lung disability are complex medical questions.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, unfortunately, while the Board understands the Veteran's contentions, and while it is always possible that these disabilities have some type connection with service, the Board finds that the preponderance of the evidence is against the claim and service connection for diabetes and a lung disability must be denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in a June 2009 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the Veteran's statements.  

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for diabetes and a lung disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that while the Veteran provided evidence of current diagnoses of diabetes and a lung disability, the Veteran did not provide evidence of the disabilities during service, or any link between an alleged current diagnosis and his service.  As discussed above, the Veteran provided evidence of exposure to herbicides during service in furtherance of his claims.  However, the Board has found that there is simply not enough evidence to find that the Veteran was exposed to herbicides, and significant evidence against this finding.  In some instances, the Veteran's own statements provide evidence against these claims. 

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's current diagnoses of diabetes and a lung disability are associated with his service.  Several standards of McLendon are not met in this case.  Beyond this, there is significant evidence against these claims. 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2013 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).         

ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for a lung disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


